DETAILED ACTION
This office action is a response to the remarks filed on May 10, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on May 10, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,681,756 and US 10,939,487 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see page 9-10, filed May 10, 2022, with respect to the double patenting rejection of Claims 1, 4-14 and 21-27 have been fully considered and are persuasive.  The double patenting rejection of Claims 1, 4-14 and 21-27 has been withdrawn in view of the terminal disclaimer. 

Allowable Subject Matter
Claims 1, 4-14 and 21-27 are allowed.

The following is an examiner’s statement of reasons for allowance:

Applicant’s remarks and amendments filed on May 10, 2022 have been fully considered and have been found to be persuasive. An updated search has been performed and no prior art has been found that solely or in any reasonable combination reads on the claims as amended. The closest prior art found is as follows: Coulon et al. (US 2015/0043568), Harle et al. (US 2010/0177718), Palin et al. (US 2014/0194062) and Zuidema et al. (US 2015/0229782)

Prior art reference Coulon is directed to a communication terminal having a digital communication circuit and an automatic synchronizer. The digital communication circuit utilizes time division multiplexing in a single radio channel, selectable in a frequency band. The terminal implements a wireless communication in a conference and hands-free mode on an autonomous network between at least two wearers of similar terminals. The automatic synchronizer synchronizes to the signal of other terminal in the group to synchronize its internal time reference. This ensures the continuity of communication between each terminal in the group within a range of each other, even when the communication is lost with other terminals in the group (Coulon Abstract; Figure 1-3; Paragraph [0012, 0070-0100 and 0136-0142]).
Prior art reference Harle is directed to a method of improving the use of the capacity of an ultra-wideband network the network comprising a plurality of channels the network further comprising a plurality of devices, each device forming a respective beacon group on a first one of the channels, each beacon group including at least one other device in the plurality of devices; the method comprising transmitting data from a first device in a beacon group using a channel other than the first channel whilst a second device in the beacon group transmits data using the first channel. Harle discloses the synchronization of local and remote devices utilizing unused empty (virtual) channels (Harle Abstract; Figure 5, 8 and 9; Paragraph [0012-0013, 0052, 0068-0072]).
Prior art reference Palin is directed to a method and apparatus where if the one or more wireless communication messages received over the wireless communication connection, has a measured power level greater than a threshold value. In an example embodiment, a method includes measuring, by an apparatus, a power level of one or more wireless communication messages received from a selected wireless device over a wireless communication connection; and invoking, by the apparatus, a programmed process, if the one or more wireless communication messages received over the wireless communication connection, has a measured power level greater than a threshold value (Palin Abstract; Paragraph [0168-0174 and 0284-0285]).  
Prior art reference Zuidema is directed to a system and method for adjusting a sound notification volume by a mobile device. The transmission signal strength is measured at the mobile device for a transmission link between the mobile device and a smart companion device that is paired with the mobile device. Subsequently, using a calibration data and the measured signal strength, a distance between the mobile device and the smart companion device is estimated. Then, using a configuration that is preset in the mobile device and the estimated distance, the sound notification volume of the mobile device is adjusted (Zuidema Abstract; Paragraph [0001-0006 and 0015-0020]).

Regarding Claim 1, The prior art of record fail to disclose alone or in any reasonable combination as required by the independent claims, “…responsive to discovering the remote headset communication device, automatically synchronizing, by the headset communication device, based on the remote beacon data, the headset communication device with the remote headset communication device; after synchronizing the headset communication device with the remote headset communication device, transmitting, by the headset communication device via one or more additional virtual communication channels of the wireless communication protocol, local audio communication data to the one or more remote headset communication devices; determining a beacon interval that defines an amount of time between the local beacon data that is transmitted by the headset communication device; and periodically transmitting, via the dedicated virtual communication channel, and based on the beacon interval, the local beacon data to the one or more remote headset communication devices; wherein the beacon interval includes a plurality of frames, and wherein periodically transmitting the local beacon data to the one or more remote headset communication devices based on the beacon interval includes: determining an offset to a beginning of each occurrence of the beacon interval, wherein the offset comprises one or more of the plurality of frames; and periodically transmitting, via the dedicated virtual communication channel, the local beacon data to the one or more remote headset communication devices at the offset to the beginning of each occurrence of the beacon interval.”
None of the references, taken alone or in any reasonable combination, teach the claims as presented and thus the claims are allowed over the prior art of record.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Regarding Claim 21, The prior art of record fail to disclose alone or in any reasonable combination as required by the independent claims, “…responsive to discovering the remote headset communication device, automatically synchronizing, by the headset communication device, based on the remote beacon data, the headset communication device with the remote headset communication device; after synchronizing the headset communication device with the remote headset communication device, transmitting, by the headset communication device via one or more additional virtual communication channels of the wireless communication protocol, local audio communication data to the one or more remote headset communication devices; after transmitting the local audio communication data to the one or more remote headset communication devices, determining whether the headset communication device has received second remote beacon data from the remote headset communication device via the dedicated virtual communication channel; and responsive to determining that the headset communication device has not received second remote beacon data from the remote headset communication device via the dedicated virtual communication channel, refraining from transmitting additional local audio communication data to the one or more remote headset communication devices via the one or more additional virtual communication channels.”
None of the references, taken alone or in any reasonable combination, teach the claims as presented and thus the claims are allowed over the prior art of record.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IVAN O LATORRE/Primary Examiner, Art Unit 2414                                                                                                                                                                                                        

IVAN O. LATORRE
Primary Examiner
Art Unit 2414